Fourth Court of Appeals
                                San Antonio, Texas
                                      October 27, 2021

                          Nos. 04-21-00379-CR, 04-21-00380-CR

                                EX PARTE Carlos RIVAS

                 From the 187th Judicial District Court, Bexar County, Texas
                    Trial Court Nos. 2016CR9547-W3, 2016CR9548-W2
                           Honorable Steve Hilbig, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION.

       It is so ORDERED on October 27, 2021.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court